Name: Commission Regulation (EC) No 1891/96 of 30 September 1996 amending Regulation (EC) No 1713/95 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Agreements on free trade between the Community and the Baltic States
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  Europe;  processed agricultural produce
 Date Published: nan

 1 . 10 . 96 EN Official Journal of the European Communities No L 249/33 COMMISSION REGULATION (EC) No 1891/96 of 30 September 1996 amending Regulation (EC) No 1713/95 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Agreements on free trade between the Community and the Baltic States cultural concessions provided for in the Agreements are provided for, as autonomous and transitional measures, until the entry into force of the interim Additional Proto ­ cols; whereas those measures apply from 1 July 1996; whereas, adoption by the Council of the Regulation provi ­ ding for those measures has been delayed; whereas, there ­ fore, the period for lodging licence applications for the fourth quarter of 1996 should be postponed by one month; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1277/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithu ­ ania, of the other partf), and in particular Article 1 thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EC) No 171 3/95 (4), as amended by Regulation (EC) No 2931 /95 (5), lays down that licence applications may only be lodged during the first 10 days of each three-month period; Whereas, under the negotiations currently taking place with the countries concerned, measures adjusting the agri ­ Article 1 The final subparagraph of Article 4 ( 1 ) of Regulation (EC) No 1713/95 is hereby replaced by the following: 'However, for the period from 1 October to 31 December 1996, licence applications may be lodged only during the first 10 days of November.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 124, 7. 6. 1995, p. 1 . (2) OJ No L 124, 7. 6 . 1995, p. 2. 0 OJ No L 124, 7. 6. 1995, p. 3 . h) OJ No L 163 , 14. 7. 1995, p. 5 . (*) OJ No L 307, 20 . 12 . 1995, p . 10 .